DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publications No. JP 2016-205640, JP 2016-151326, and JP 2016-142494, filed on 10/20/2016, 08/01/2016, and 07/20/2016, respectively, is acknowledged.

Election/Restrictions
Claims 1-2 and 4-5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claim 3, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 06/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Final Rejection Office Action on 15 May 2019, the Examiner rejected Claims 1-14 on the grounds of 35 USC 103 (Endo, Chae, Peters). 
The amended claims of the instant application are directed to semiconductor production device component comprising: a first ceramic member including an AlN-based material in which AlN is the largest component by weight proportion, a second ceramic member including an AlN-based material in which AlN is the largest component by weight proportion, and a joint layer disposed between the first ceramic member and the second ceramic member so as to join the first ceramic member and the second ceramic member to each other, wherein the joint layer is composed of a composite oxide containing Gd and Al, and Al2O3.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a joint layer disposed between the first ceramic member and the second 2O3.  Examiner notes that due to dependency to Claim 1, Claims 2 and 4-5 are also allowable.
In regards to Applicant’s Arguments filed on 07/28/2021, Applicant argues that as amended, the phrase “composed of” has been interpreted as consisting of so as to exclude any element, step, or ingredient not specified, and thus having a closed composition (Applicant’s Arguments, Pages 5-6).  Applicant asserts that Endo teaches that the bonding adhesive “needs to contain a silicon oxide.  If the silicon oxide is not contained…the object of the present invention cannot be achieved (Endo ¶12; Applicant’s Arguments, Page 6).  
In regards to Applicant’s argument, Examiner notes that Applicant’s argument directed to the claims as amended is persuasive and places the application in condition for allowance.  As argued by the Applicant, the adhesive of Endo teaches the necessity of silicon oxide; however, the claims as set forth recite a closed composition of the joint layer is composed of Gd and Al, and Al2O3.  As noted by the Applicant, it would not have been obvious to one of ordinary skill in the art to have modified the bonding adhesive of Endo to remove the silicon oxide, and thus the reference of Endo is not prima facie obvious to one of ordinary skill in the art over the amended claims as presented.
Therefore, Applicant’s argument is persuasive.

Applicant argues that Peters teaches a perovskite including GdAlO3, but is used as a reflective layer that gives the thermal barrier coating improved heat insulating properties, which reflects thermal radiation and thus allows the base material to be better protected against thermal stress (Applicant’s Arguments, Page 8), and that Chae teaches that yttria, which is included in 
In regards to Applicant’s argument, Examiner notes that Applicant’s argument directed to the claims as amended is persuasive and places the application in condition for allowance.  As argued by the Applicant, the photonic crystals of the ceramic material of GdAlO3 allow for the reflection of heat radiation by the thermal barrier coating, whereas Chae utilizes yttria in the bond layer to increase thermal conductivity.  The aims of each reference are directed to opposite applications, Peters to the reflection of heat radiation and Chae to the conduction of heat radiation. As noted by the Applicant, it would not have been obvious to one of ordinary skill in the art to have modified Peters with the teachings of Chae, and thus the teachings of Peters in view of Chae is not prima facie obvious to one of ordinary skill in the art over the amended claims as presented.
Therefore, Applicant’s argument is persuasive.
Furthermore, it is noted that Korean Patent Application Nos. KR 2019-7001580, 2019-7001579, and 2019-7001578 which are in the same patent family as that of the instant application, received Written Decisions on Registration.  Japanese Patent application publication No. JP 2018-502275, from which the instant application claims foreign priority, received a Decision to Grant a Patent on 02/19/2019 by the Japanese Patent Office.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784